PER CURIAM.
In this case the jurisdiction of the Circuit Court, the parties being citizens of the same state, depended entirely upon the question whether a law of the state of Kentucky was in contravention of section 10 of article 1 of the Constitution of the United States forbidding the impairment of the obligations of contracts by state legislation, and of section 1 of the fourteenth améndment thereof, forbidding legislation by any state which shall deprive any person of property without due process of law. All other questions involved were such as concerned the merits. In such cases an appeal lies only to the Supreme Court of the United States, as prescribed by section 5 of the act creating the Circuit Court of Appeals (Act March 2, 1891, c. 501, 26 Stat. 826). Union & Planters’ Bank v. Memphis, 189 U. S. 71, 23 Sup. Ct. 604, 47 L. Ed. 712; McFadden v. United States, 213 U. S. 288, 29 Sup. Ct. 490, 53 U. Ed. 801; Owensboro v. Owensboro Waterworks, 115 Fed. 318, 53 C. C. A. 146.
The appeal must be dismissed.